Opinion by
Judge Hardin :
The record does not disclose the date of the judgment of the quarterly court, but if, as seems to have been ascertained by the circuit court, the sixty days allowed by law for taking the appeal had expired when the appeal was taken, it was proper to dismiss the appeal so as to remit the appellee to his right to enforce his judgment in the quarterly court, but not to render another judgment for the same claim.
Wherefore the judgment is reversed and the cause remanded with directions to dismiss the appeal at the costs of the appellant.
The chief justice not sitting.